ACCEPTED
                                                                                                           01-15-00620-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                      8/11/2015 5:19:28 PM
                                                                                                     CHRISTOPHER PRINE
                                                                                                                    CLERK

                                       No. 01-15-00620-CV
________________________________________________________________________________________________________

                      IN THE COURT OF APPEALS OF TEXAS      FILED IN
                                                     1st COURT OF APPEALS
                           FOR THE FIRST DISTRICT        HOUSTON, TEXAS
                              HOUSTON, TEXAS         8/11/2015 5:19:28 PM
________________________________________________________________________________________________________
                                                                               CHRISTOPHER A. PRINE
                                                                                     Clerk
                            LEVCO CONSTRUCTION, INC.
                                Appellant and Cross-Appellee,
                                                  V.
                        CLEVELAND CONSTRUCTION, INC.
                                             Appellee,
                                                  V.
  WHOLE FOODS MARKET ROCKY MOUNTAIN/SOUTHWEST, L.P.,
                                Appellee and Cross-Appellant.
________________________________________________________________________________________________________

                         Appealed from the 270th District Court
                     of Harris County, Texas, Cause No. 2011-23308
________________________________________________________________________________________________________

                        UNOPPOSED SWORN MOTION FOR
                          PRO HAC VICE ADMISSION OF
                              LEAH A. ROCHWARG
________________________________________________________________________________________________________


TO THE HONORABLE COURT OF APPEALS OF TEXAS FOR THE FIRST
DISTRICT OF HOUSTON, TEXAS:
       Leah A. Rochwarg, as counsel for Appellee and Cross-Appellant Whole Foods

Market Rocky Mountain/Southwest, L.P. (“Whole Foods”) respectfully files this

Unopposed Sworn Motion for Pro Hac Vice Admission of Leah A. Rochwarg

pursuant to Texas Government Code Section 82.001, et seq. and Rule XIX of the

Rules Governing Admission to the Bar of Texas.                       Whole Foods’ counsel has
consulted with counsel for all other parties to this appeal. All parties are unopposed

to this motion.

      1.     Ms. Rochwarg’s contact information is: Seyfarth Shaw, LLP, Two

Seaport Lane, Suite 300, Boston, MA 02210; Phone: (617) 946-4800; Fax: (617) 946-

4801; email: lrochwarg@seyfarth.com.

      2.     Robert J. Carty, Jr. is an attorney licensed in Texas and will remain

associated in these proceedings. Mr. Carty’s contact information is: Seyfarth Shaw

LLP, 700 Milam Street, Suite 1400, Houston, Texas 77002; Phone: (713) 225-2300;

Facsimile: (713) 225-2340; email: rcarty@seyfarth.com, Texas State Bar No. 00788794.

      3.     Ms. Rochwarg has not appeared or sought leave to appear in any Texas

federal or state courts within the past two years, with the exception of her pro-hac-

vice admission as counsel for Whole Foods in the trial-court proceedings in this case.

      4.     Ms. Rochwarg is an active member in good standing in each of the

following courts and jurisdictions:

             a.     Commonwealth of Massachusetts;
             b.     State of Florida;
             c.     District of Columbia;
             d.     United States District Court for the District of Massachusetts; and
             e.     United States Court of Appeals for the First Circuit.
      5.     Ms. Rochwarg has not been the subject of any disciplinary action by the

Commonwealth of Massachusetts Bar or by any state or federal courts in any

jurisdiction of the United States.

      6.     Ms. Rochwarg has not been denied admission to any state or federal

courts in the United States during the preceding five years.

      7.     Ms. Rochwarg is familiar with the Texas State Bar Act, the Texas State

Bar Rules, and the Texas Disciplinary Rules of Professional Conduct governing the

conduct of members of the State Bar of Texas, and will at all times abide by and

comply with same so long as this matter is pending and she has not withdrawn as

counsel herein.

      8.     Mr. Carty finds Ms. Rochwarg to be a reputable attorney and

recommends that Ms. Rochwarg be granted permission to participate in this matter

before this Court.

      9.     Pursuant to Rule XIX(c) of the Rules Governing Admission to the Bar

of Texas, Ms. Rochwarg submits the Non-Resident Acknowledgement Letter from

the Texas State Board of Law Examiners. See Exhibit A, Acknowledgement Letter.

      WHEREFORE, Leah A. Rochwarg respectfully request that this Motion be

granted and grant such other and further relief as is just and appropriate under the

circumstances.
Respectfully submitted,

/s/ Leah A. Rochwarg
Leah A. Rochwarg, pro hac vice pending
Mass. SBN 566524
lrochwarg@seyfarth.com
Robert J. Carty, Jr.
Texas Bar No. 00788794
rcarty@seyfarth.com
700 Milam Street, Suite 1400
Houston, Texas 77002-2812
Telephone: (713) 225-2300
Facsimile: (713) 225-2340


John H. Hempfling, II
Texas Bar No. 24029609
John.Hempfling@wholefoods.com
Global Litigation Counsel
Whole Foods Market Central Office
550 Bowie Street
Austin, Texas 78703
Telephone: (512) 542 0213
Facsimile: (512) 482-7213


COUNSEL FOR APPELLEE AND CROSS-
APPELLANT WHOLE FOODS MARKET ROCKY
MOUNTAIN/SOUTHWEST, L.P.
                      CERTIFICATE OF CONFERENCE
        I certify that, on August 11, 2015, I conferred with Gregory Jones, counsel for
Levco Construction, Inc.; Josh Bowlin, counsel for Cleveland Construction, Inc.; and
Alan Harlan, counsel for Insurors Indemnity; and that each counsel informed me that
his client does not oppose this Motion.
                                               /s/ Leah A. Rochwarg
                                               Leah A. Rochwarg


                          CERTIFICATE OF SERVICE

      I hereby certify that on this 11th day of August, 2015, a true and correct copy
of the foregoing instrument was properly forwarded to counsel of record in
accordance with the Texas Rules of Appellate Procedure, as follows:

 Josh N. Bowlin, Esq.                                  Alan J. Harlan, Esq.
 josh.bowlin@chamberlainlaw.com                        aharlan@wgblawfirm.com
 Chamberlain, Hrdlicka, White, Williams                Wright Ginsberg Brusilow, P.C.
 & Martin                                              14755 Preston Road, Suite 600
 1200 Smith Street, Suite 1400                         Dallas, Texas 75254
 Houston, Texas 77002-4310                             Fax: 972-702-0662
 Fax: 713-658-2553
                                                      COUNSEL FOR INSURORS
 COUNSEL FOR CLEVELAND                                INDEMNITY
 CONSTRUCTION, INC.

 Gregory N. Jones, Esq.
 gjones@gnjlaw.net
 Law Offices of Gregory N. Jones
 1001 Texas Avenue, 14th Floor
 Houston, Texas 77002
 Fax: 713-979-4440

 COUNSEL FOR LEVCO CONSTRUCTION,
 INC.

                                        /s/ Robert J. Carty, Jr.
                                        Robert J. Carty, Jr.
                                                VERIFICATION


STATE OF TEXAS

COUNTY OF HARRIS


       BEFORE ME, the undersigned Notary Public, on this day personally appeared Robert J.

Carty, Jr., known to me to be the person whose name is subscribed above, and acknowledged to

me that he signed the foregoing document and that the information in paragraph 2 of the

foregoing Unopposed Sworn Motion for Pro Hac Vice Admission of Leah A. Rochwarg is

within his personal knowledge and true and correc



                                                        Robert J.

       SUBSCRIBED AND SWORN TO BEFORE ME on this                           day of August, 2015, to

certify which witness my hand and seal of office.


                                                                      a_f-ru.r)
        elir:1:;"., BEVERLY ANN MAXWELL                 Notary Public in and for
       ;-.1.:*y-s. Notary Public., S.tate of Texas      the State of Texas
       st7-       474. My Commission Expires
        --,7%;;;;*".    December 18, 2018
      L                                                 My commission expires:       t     Ig
                                      VERIFICATION

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF         111(k

       BEFORE ME, the undersigned Notary Public, on this day personally appeared Leah A.

Rochwarg, known to me to be the person whose name is subscribed above, and acknowledged to

me that she signed the foregoing document, that the information in paragraphs 1-9 of the

foregoing Unopposed Sworn Motion for Pro Hac Vice Admission of Leah A. Rochwarg is

within her personal knowledge and true and



                                                        •-
                                                                     eitaR
                                                                re Ili


       SUBSCRIBED AND SWORN TO BEFORE ME on this                             day of August, 2015, to

certify which witness my hand and seal of office.



                                                               ary Pub n and for
                                                             e State o alifornia

                                                        My commission expires:              c7A


                                         KIMBERLY H. HOVEY
                                            Notary Public
                                       Commonwealth of Massachusetts
                                    My Commission Expires May 13, 2022
    EXHIBIT A
Acknowledgment Letter
                              Board of Law Examiners
                               Appointed by the Supreme Court of Texas
                             P.O. Box 13486 * Austin, Texas 78711-3486

                                Acknowledgment Letter
                               Non-Resident Attorney Fee

                                         August 05, 2015



To: Beverly Maxwell
Via: bmaxwell@seyfarth.com


   According to Texas Government Code §82.0361, “a nonresident attorney
requesting permission to participate in proceedings in a court in this state shall
pay a fee of $250 for each case in which the attorney is requesting to
participate.”

  This Acknowledgement Letter serves as proof that the Board of Law
Examiners has received $250 in connection with the following matter:

       Non-resident attorney: Leah A. Rochwarg
       Case: 01-15-00620-cv
       Texas court or body: Levco Construction Inc v Whole Foods Market Inc
                               etal;01150020CV;First Court of Appeals Houston Texas
    After satisfying the fee requirement, a non-resident attorney shall file a
motion in the Texas court or body in which the non-resident attorney is
requesting permission to appear. The motion shall contain the information and
statements required by Rule XIX(a) of the Rules Governing Admission to the Bar
of Texas. The motion must be accompanied by this Acknowledgment Letter and
by a motion from a resident practicing Texas attorney that contains the
statements required by Rule XIX(b).

    The decision to grant or deny a non-resident attorney’s motion for permission
to participate in the proceedings in a particular cause is made by the Texas court
or body in which it is filed.

    For more information, please see Rule XIX of the Rules Governing Admission
to the Bar of Texas and §82.0361 of the Texas Government Code, which can be
found on the Board’s website.

                                                Sincerely,



                                                Susan Henricks
                                                Executive Director